Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 1 of 7 Pageid#: 1108




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  XAVIA T. GOODWYN,                             )      Civil Action No. 7:17CV00271
       Plaintiff,                               )
                                                )      MEMORANDUM OPINION,
  v.                                            )      FINDINGS OF FACT, AND
                                                )      CONCLUSIONS OF LAW
                                                )
  ROOP, et al.,                                 )      By: Norman K. Moon
      Defendants.                               )      Senior United States District Judge

         Xavia T. Goodwyn, a Virginia prisoner proceeding pro se, filed this civil rights action

  pursuant to 42 U.S.C. § 1983. After my rulings on summary judgment, the remaining claims

  were tried in a bench trial before the assigned magistrate judge, who issued a Report and

  Recommendation (“R&R”) on those claims. (Dkt. No. 140.) The R&R recommends that I rule

  in defendants’ favor as to all claims. (See generally id.) Goodwyn timely filed “Objections” to

  the Report (Dkt. No. 141), which are addressed herein.

         For the reasons set forth below, I conclude that Goodwyn’s objections either are not

  sufficiently specific to trigger de novo review, or are not timely because they challenge prior

  rulings, rather than the R&R. Moreover, even reviewing them de novo, I conclude that the

  objections lack merit. For these reasons, I will overrule Goodwyn’s objections and adopt the

  R&R in full, including its proposed findings of fact and conclusions of law. By separate order, I

  will enter judgment in favor of defendants on all remaining claims.

                                       I.    BACKGROUND

         The factual background of the claims and description of the trial testimony and

  documentary evidence is set forth in the R&R. Given the nature of Goodwyn’s objections,

  which do not challenge any specific portions of the R&R, I will not reiterate that background

  here, but simply incorporate it by reference. (R&R 1–2, 5–7, 12–29.)
Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 2 of 7 Pageid#: 1109




         Goodwyn’s filing lists five numbered objections. The first three, however, are all part of

  a single objection—that he had to proceed pro se at trial. He notes that he requested legal

  representation from the court in two separate motions, that this was his “first lawsuit” and he

  “needed legal guidance” because he did not “know civil law,” and that he “made the court aware

  of [his] lack of legal knowledge in [his] motions, . . . as well as during [the] pretrial conference

  call. (Objs. 1–3, Dkt. No. 141 at 2.) In his fourth objection, he simply alleges that opposing

  counsel “used [Goodwyn’s] disadvantage to [counsel’s] advantage at trial.” (Obj. 4, Dkt. No.

  141 at 3.) As to this objection, Goodwyn offers no additional detail or argument. Fifth and

  finally, he requests that the court grant him “an appeal” and “another opportunity to properly

  present [his] case to the court.” (Obj. 5, Dkt. No. 141 at 3.)

                                          II.   DISCUSSION

  A. Legal Standard

         Federal Rule of Civil Procedure 72 permits a party to submit objections to a magistrate

  judge’s R&R within fourteen days. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b). The district

  court conducts a de novo review of those portions of a magistrate’s R&R to which specific

  objections were made. Fed. R. Civ. P. 72(b)(3); Orpiano v. Johnson, 687 F.2d 44, 48 (4th Cir.

  1982). In addressing proper objections, the district court may give a magistrate judge’s R&R

  “such weight as its merit commands and the sound discretion of the judge warrants,” United

  States v. Raddatz, 447 U.S. 667, 682–83 (1980) (internal quotations omitted), but must exercise

  its “non-delegable authority” “by considering the actual testimony,” Wimmer v. Cook, 774 F.2d

  68, 76 (4th Cir. 1985) (citations omitted). The district court may accept, reject, or modify the

  recommended disposition based on its de novo review of the recommendation and the objections

  made. Fed. R. Civ. P. 72(b)(3).



                                                    2
Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 3 of 7 Pageid#: 1110




         Significant here, however, de novo review is required only of those portions of the R&R

  to which a timely objection has been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must

  determine de novo any part of the magistrate judge’s disposition that has been properly objected

  to.”); United States v. Raddatz, 447 U.S. 667, 673–74 (1980) (finding that de novo review of the

  magistrate’s report and recommendation comports with due process requirements). For an

  objection to trigger de novo review, it must be made “with sufficient specificity so as reasonably

  to alert the district court of the true ground for the objection.” United States v. Midgette, 478

  F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error in the report

  and recommendation. See Orpiano, 687 F.2d at 47. General or conclusory objections, therefore,

  are not proper; they are in fact considered the equivalent of a waiver. Id.

  B. Goodwyn’s Objections

         1. Objections 1–3, Appointment of Counsel

         As noted, Goodwyn’s first three objections all challenge his being required to try the case

  without counsel. Goodwyn is correct that he filed two motions requesting the appointment of

  counsel. The first of these (Dkt. No. 79) was denied without prejudice by the magistrate judge

  (Dkt. No. 82). As was explained to Goodwyn in that order,

                 [t]he court cannot require an attorney to represent an indigent civil
                 plaintiff. See Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S.
                 296, 309 (1989). However, the court may request that an attorney
                 represent an indigent plaintiff when “exceptional circumstances”
                 exist. Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).
                 Exceptional circumstances depend on the type and complexity of the
                 case and the ability of the plaintiff to present it. Whisenant v. Yuam,
                 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other grounds by
                 Mallard, 490 U.S. at 309.            The court finds that plaintiff’s
                 circumstances are not sufficiently exceptional to justify appointment
                 of counsel at this time . . . .

  (Dkt. No. 82 at 1.)



                                                    3
Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 4 of 7 Pageid#: 1111




          As to Goodwyn’s second motion to appoint counsel, the magistrate judge did not deny

  the motion. The order instead noted the inability of the court to require an attorney to represent

  plaintiff and also noted that the court had not found “exceptional circumstances” in Goodwyn’s

  case. (Dkt. No. 89 at 1.) The order nonetheless granted the motion to a limited degree.

  Specifically, the order states:

                  In furtherance of the interests of justice, however, and as part of
                  this court’s efforts to have members of the bar undertake
                  representation of indigent and incarcerated pro se plaintiffs in
                  matters of this nature that are set for trial, I hereby GRANT
                  Goodwyn’s motion, Dkt. No. 87, to the extent that the court will
                  invite attorneys, via email, to enter an appearance on the plaintiff’s
                  behalf within 14 days of this Order’s entry. If no attorney enters an
                  appearance on the plaintiff’s behalf within 14 days from the entry
                  of this order, however, plaintiff should be prepared to continue to
                  prosecute his action pro se.

  (Dkt. No. 89 at 1-2.) Moreover, a staff note on the docket reflects that an email with information

  about plaintiff’s case was sent to a list of attorneys who have expressed an interest in

  representing indigent or incarcerated plaintiffs in civil cases. (Staff Note dated September 12,

  2019.) More than four months passed between the sending of that email and the start of trial, and

  no attorney ever entered an appearance for Goodwyn.

          As an initial matter, Goodwyn’s objections on this issue are not timely. He was required

  to object to the magistrate judge’s rulings on these non-dispositive matters within 14 days after

  receiving the order. Fed. R. Civ. P. 72(a). Here, the actual rulings on Goodwyn’s requests for

  counsel were made many months before he filed his objections, and so “he may not assign as

  error a defect” in those orders. See id. However, even if they were proper objections to the R&R

  and I were reviewing them de novo, I agree with the magistrate judge’s treatment of Goodwyn’s

  requests for counsel, based on the entire record and the trial transcript. In particular, I agree that

  this case did not involve “extraordinary circumstances,” in light of the factors set forth in


                                                    4
Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 5 of 7 Pageid#: 1112




  Whisenant, 739 F.2d at 163, which include the type and complexity of the case and the ability of the

  plaintiff to present it.

          As to the first, this case was a fairly straightforward excessive force case and not

  particularly complex. The claims were based on a series of discrete events, but they all took

  place over the course of a single morning. The factual issues were not complicated—the dispute

  at trial was whether the incidents occurred as Goodwyn alleged or not.

          As to the second consideration, Goodwyn showed that he was able to express himself

  adequately, both in writing before trial and at trial. While testifying, he was able to provide a

  reasonably clear account of what he alleges occurred, and he was able to question defendants’

  witnesses concerning potential weaknesses or inconsistencies in their versions of events. The

  transcript reflects that Goodwyn was dissatisfied with the answers given by some of defendants’

  witnesses and that he believed they were not telling the truth. (See, e.g., Trial Tr. 174, 215, 312–

  13, Dkt. No. 138.) But the fact that Goodwyn was unable to elicit the testimony he wanted or

  that he asserts certain testimony was false does not mean that he was unduly hampered by

  proceeding pro se. Moreover, although “[d]istrict judges have no obligation to act as counsel or

  paralegal to pro se litigants,” the magistrate judge not only explained aspects of trial procedure to

  Goodwyn during the trial, but also assisted in asking questions to elicit information relevant to

  Goodwyn’s claims.

          In short, no exceptional circumstances existed to warrant appointment of counsel in this

  case. Thus, Goodwyn’s objections to the magistrate judge’s rulings on his motions for

  appointment of counsel are OVERRULED.

          2. Objection 4, Opposing Counsel’s Conduct

          Goodwyn’s next objection is entirely vague and likewise does not trigger de novo review.

  He accuses opposing counsel of “taking advantage” of his pro se status, but he provides no

                                                    5
Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 6 of 7 Pageid#: 1113




  specific examples and points to nothing to support this assertion. Furthermore, the transcript

  reflects that opposing counsel was generally cooperative and respectful of Goodwyn. For

  example, counsel repeatedly assisted Goodwyn in displaying portions of the videos by operating

  the video display. He also assisted Goodwyn in providing copies of exhibits when Goodwyn did

  not have them. Goodwyn’s fourth objection is OVERRULED.

           3. Objection 5, Requesting Appeal

           As to Goodwyn’s final objection, it again is not an objection to any portion of the R&R

  and does not trigger de novo review. Instead, he merely asks for an “appeal” and for another

  chance to present his case. His objections were his opportunity to ask for review of the R&R.

  And, for the reasons discussed herein, I will adopt the R&R in its entirety. After the

  accompanying judgment is entered in this case, however, Goodwyn may appeal this court’s

  decision to the United States Court of Appeals for the Fourth Circuit by filing a notice of appeal

  within the time set forth in Federal Rule of Appellate Procedure 4(a)(1)(A). Thus, although he is

  certainly permitted to appeal the court’s judgment, his fifth objection is otherwise

  OVERRULED.
                                                             1
  C. Findings of Fact and Conclusions of Law

           Having addressed the objections raised by Goodwyn, I turn now to the remainder of the

  R&R, which I review for clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

  310, 315 (4th Cir. 2005) (“[I]n the absence of a timely filed objection, a district court need not

  conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

  face of the record in order to accept the recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory


           1
              Federal Rule of Civil Procedure 52(a)(1) provides that “[i]n an action tried on the facts without a jury ...
  the court must find the facts specially and state its conclusions of law separately. The findings and conclusions may
  be stated on the record after the close of the evidence or may appear in an opinion or a memorandum of decision
  filed by the court.”

                                                             6
Case 7:17-cv-00271-NKM-JCH Document 142 Filed 08/12/20 Page 7 of 7 Pageid#: 1114




  committee’s note). Upon reviewing the record here, including the trial transcript and evidence, I

  am satisfied that there is no clear error in the R&R. Accordingly, I will adopt the R&R in its

  entirety and specifically adopt its proposed factual findings and legal conclusions as my findings

  of fact and conclusions of law, pursuant to Rule 52(a)(1).

                                        III. CONCLUSION

         For the above reasons, Goodwyn’s objections will be overruled, the R&R will be adopted

  in its entirety, and judgment will be entered in defendants’ favor as to all remaining claims. A

  separate order and final judgment will be entered.

         ENTER: This _____
                     12th day of August 2020.




                                                  7
